DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 July 2020 & 21 December 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the means-plus language in Claim 12, 14-17 is not present in the instant specification.

Claim Objections
Claims 4, 6, 15 and 21 are objected to because of lack of antecedent basis for the recited limitation "the projecting" in lines 7, 8, 7, and 8, respectively. Appropriate correction is required. For the purposes of examination, the limitation will be interpreted as “the projected regions.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 12 recites:
 “means for receiving an input medical image in a first modality” which includes the generic placeholder “means” coupled to functional language “for receiving an input medical image in a first modality” without reciting sufficient structure to achieve the function; 
“means for segmenting lungs from the input medical image using a trained lung segmentation network” which includes the generic placeholder “means” coupled to functional language “for segmenting lungs from the input medical image using a trained lung segmentation network” without reciting sufficient structure to achieve the function;
“means for segmenting abnormality patterns associated with a disease from the input medical image using a trained abnormality pattern segmentation network” which includes the generic placeholder “means” coupled to functional language “for segmenting abnormality patterns associated with a disease from the input medical image using a trained abnormality pattern segmentation network” without reciting sufficient structure to achieve the function;
Claim 14 recites:
“means for receiving training images of an anatomical object of interest in the second modality and training segmentation masks for the training images” which includes the generic placeholder “means” coupled to functional language “for receiving training images of an anatomical object of interest in the second modality and training segmentation masks for the training images” without reciting sufficient structure to achieve the function; 
“means for generating synthesized images in the first modality based on the training images” which includes the generic placeholder “means” coupled to functional language “for generating synthesized images in the first modality based on the training images” without reciting sufficient structure to achieve the function;
“means for generating target segmentation masks for the synthesized images based on the training segmentation masks” which includes the generic placeholder “means” coupled to functional language “” without reciting sufficient structure to achieve the function;
“means for training the at least one of the lung segmentation network and the abnormality pattern segmentation network based on the synthesized images and the target segmentation masks” which includes the generic placeholder “means” coupled to functional language “for training the at least one of the lung segmentation network and the abnormality pattern segmentation network based on the synthesized images and the target segmentation masks” without reciting sufficient structure to achieve the function;
Claim 15 recites:
“means for projecting regions of the training images within their corresponding training segmentation masks to a two dimensional mask” which includes the generic placeholder “means” coupled to functional language “for projecting regions of the training images within their corresponding training segmentation masks to a two dimensional mask” without reciting sufficient structure to achieve the function;
“means for assigning each pixel in the two dimensional mask a value corresponding to a thickness of penetration of the projecting through the anatomical object of interest in the training images for that pixel” which includes the generic placeholder “means” coupled to functional language “for assigning each pixel in the two dimensional mask a value corresponding to a thickness of penetration of the projecting through the anatomical object of interest in the training images for that pixel” without reciting sufficient structure to achieve the function;
Claim 16 recites:
“means for comparing the value of each pixel in the two dimensional mask to a threshold value” which includes the generic placeholder “means” coupled to functional language “for comparing the value of each pixel in the two dimensional mask to a threshold value” without reciting sufficient structure to achieve the function;
“means for assigning each pixel in the two dimensional mask a final value based on the comparing” which includes the generic placeholder “means” coupled to functional language “for assigning each pixel in the two dimensional mask a final value based on the comparing” without reciting sufficient structure to achieve the function; and
Claim 17 recites:
“means for detecting the disease in the input medical image based on the assessment of the disease” which includes the generic placeholder “means” coupled to functional language “for detecting the disease in the input medical image based on the assessment of the disease” without reciting sufficient structure to achieve the function.
For the purpose of this Examination, the broadest reasonable interpretation of the claim limitation is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act. In particular, in paragraph [0104] describes a processor 1204 for performing the methods of FIGS 2 and 4. The processor 1204 programmed with the depicted algorithms will be interpreted as the structure for performing the abovementioned functional limitations, for example, the method steps as further depicted in FIGS. 2 and 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, 11-12, 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US PGPUB US20190259153A1; hereinafter "Zhang") in view of Gozes et al. (“Lung Structures Enhancement in Chest Radiographs via CT based FCNN Training” as cited in the IDS of 21 December 2021).

With regards to Claim 1, Zhang discloses a computer implemented method (a computer system and method for organ segmentation such as the lung via computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0024], [0033], [0077] & FIG. 8), comprising: 
receiving an input medical image in a first modality (receive x-ray medical image 212; see Zhang ¶ [0034]); 
segmenting lungs from the input medical image using a trained lung segmentation network (the TD-GAN, i.e. trained lung segmentation network, segments the anatomical structure, i.e. lungs, from x-ray images 212; see Zhang step 306 in FIG. 3 & 210 in FIG. 2);

wherein the trained lung segmentation network is trained based on:
 1) synthesized images in the first modality generated from training images in a second modality (training CT images 202, i.e. second modality,  are used to train the DI21 network, see Zhang 208, which in turn trains the TD-GAN 210, lung segmentation network; see Zhang FIG. 2 & ¶ [0033]) and 
2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images (block diagram of TD-GAN 430 (which is the same as TD-GAN 210) clearly illustrates the probability maps 442, i.e. target segmentation masks, are used to train the TD-GAN 430 based on the DI2I 440 (which is the same as DI2I 208) which is trained based on annotated labels 206, i.e. training segmentation masks; see Zhang FIGS. 2 & 4).

While Zhang teaches of an organ (i.e. lung) segmentation network as detailed above, it appears that Zhang maybe silent to segmenting abnormality patterns associated with a disease from the input medical image using a trained abnormality pattern segmentation network; determining an assessment of the disease based on the segmented lungs and the segmented abnormality patterns, and the trained abnormality pattern segmentation network is trained based on: 1) synthesized images in the first modality generated from training images in a second modality and, 2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images. However, Gozes teaches of segmenting abnormality patterns associated with a disease from the input medical image using a trained abnormality pattern segmentation network (nodule segmentation based on a fully connected neural network (FCNN); see Gozes § 2.3); determining an assessment of the disease based on the segmented lungs and the segmented abnormality patterns (a moderate improvement lung mass automated CAD (computer aided diagnosis); see Gozes Abstract, § 3.3, & § 4; it should be appreciated that to calculate an improvement requires the determination of the diagnosis ), and wherein… the trained abnormality pattern segmentation network is trained based on  1) synthesized images in the first modality generated from training images in a second modality (“By training a FCNN to synthesize a “Lung X-ray" matching a DRR input, we are able to extract the lung structures from the input image”; see Gozes § 2.3; the DRR X-ray, i.e. first modality, is generated from the CT dataset, i.e. second modality) and 2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images (“For each DRR, a matching 2D binary mask of nodules was generated by projecting the 3D CT nodule annotations which are available in the LIDC dataset”; see Gozes § 2.3; the nodules masks, i.e. target segmentation masks, are then as part of the loss function of the lung structures extraction FCNN).
Zhang and Gozes are both considered to be analogous to the claimed invention because they are in the same field of AI assisted lung diagnosis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Gozes to provide an abnormality pattern segmentation network trained based on synthesized images and segmentation masks to determine an assessment of disease. Doing so would aid in improving performance of CAD in chest radiographs (see Gozes Abstract).
	
With regards to Claim 3, modified Zhang teaches of further comprising training at least one of the lung segmentation network  (claimed in the alternative) by: 
receiving training images of an anatomical object of interest in the second modality (CT images 202; see Zhang FIG. 2) and training segmentation masks for the training images (annotated labels 206; see Zhang FIG. 2); 
generating synthesized images in the first modality based on the training images (synthesized DRR 214 is generated based on training from DI2I 208 which is trained based on CT images 202; see Zhang FIG. 2); 
generating target segmentation masks for the synthesized images based on the training segmentation masks (block diagram of TD-GAN 430 clearly illustrates the probability maps 442, i.e. target segmentation masks, are used to train the TD-GAN based on the DI2I 440 which is trained based on annotated labels 206, i.e. training segmentation masks; see Zhang FIGS. 2 & 4); and
training the at least one of the lung segmentation network (claimed in the alternative as noted above) based on the synthesized images and the target segmentation masks (as noted above TD-GAN 430 is trained based probability maps 442 & Fake DRR 438 (which is the same as synthesized DRR 214); see Zhang FIG. 4).

With regards to Claim 4, modified Zhang teaches of wherein generating target segmentation masks for the synthesized images based on the training segmentation masks comprises:
projecting regions of the training images within their corresponding training segmentation masks to a two dimensional mask (CT scans, i.e. training images, are labeled pixel-wisely and the labels of the topograms are generated by projecting the CT labels, i.e. annotated labels 206 AKA training segmentation masks; see Zhang ¶ [0068]); and 
It appears that modified Zhang may be silent to assigning each pixel in the two dimensional mask a value corresponding to a thickness of penetration of the projecting through the anatomical object of interest in the training images for that pixel. However, Gozes teaches of assigning each pixel in the two dimensional mask a value corresponding to a thickness of penetration of the projecting through the anatomical object of interest in the training images for that pixel (binarization (assignment of pixel values) of the CT scan G(x; y; z) with a Hounsfield Unit (HU) threshold, the depth component of G(x; y; z) and a HU threshold (radiodensity) indicate that penetration thickness is considered, i.e. radiodensity considers penetration thickness; see Gozes pg. 5, ¶ 1). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang to incorporate the teachings of Gozes to provide a 2D mask with pixel values corresponding to thickness of penetration. Doing so would aid in capturing structures typically occluded in traditional 2D masks (see Gozes pg. 5, ¶ 2).).

With regards to Claim 5, while modified Zhang teaches of all of the limitations of intervening Claim 4 as discussed above, it appears that modified Zhang may be silent to wherein generating target segmentation masks for the synthesized images based on the training segmentation masks further comprises: comparing the value of each pixel in the two dimensional mask to a threshold value; and assigning each pixel in the two dimensional mask a final value based on the comparing. However, Gozes teaches of comparing the value of each pixel in the two dimensional mask to a threshold value (HU threshold; see Gozes pg. 5, ¶ 1); and assigning each pixel in the two dimensional mask a final value based on the comparing (binarization of CT scan is based on the HU threshold; see Gozes pg. 5, ¶ 1). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang to incorporate the teachings of Gozes to provide assigning each pixel a final value based on a threshold value. Doing so would aid in capturing structures typically occluded in traditional 2D masks (see Gozes pg. 5, ¶ 2).

With regards to Claim 6, while modified Zhang teaches of all of the limitations of intervening Claim 3 as discussed above, it appears that modified Zhang may be silent to wherein generating target segmentation masks for the synthesized images based on the training segmentation masks comprises: 
projecting regions of the training images within their corresponding training segmentation masks to a two dimensional mask
projecting regions of the training images within their corresponding training segmentation masks to a two dimensional mask.
However, Gozes teaches of wherein generating target segmentation masks for the synthesized images based on the training segmentation masks comprises: 
projecting regions of the training images within their corresponding training segmentation masks to a two dimensional mask (In order to create 2D masks to accompany the 2D DRR's we project the binary Mlung3D along the y- axis, yielding a 2D mask which we denote Mlung2D; see Gozes pg. 5, ¶ 1; the algorithm is trained using masks retrieved from the CT lung segmentation; see Gozes pg. 3, ¶ 2); and 
assigning each pixel in the two dimensional mask a value corresponding to a sum of intensity values of voxels in the training images that are within the anatomical object of interest and penetrated by the projecting for that pixel (DRR (training images) of the lung  are generated based on a 2D attenuation map (sum intensity of values of voxels); see Gozes pg. 4 ¶ 2-3 & Eq. 2; for each DRR, a 2D training mask is generated (2D mask); see Gozes pg. 5, ¶ 1). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang to incorporate the teachings of Gozes to provide projection training images to a 2D mask and assigning mask values corresponding to a sum intensity voxel in the training images. Doing so would aid in capturing structures typically occluded in traditional 2D masks (see Gozes pg. 5, ¶ 2).

With regards to Claim 7, while modified Zhang teaches of all of the limitations of intervening Claim 6 as discussed above, it appears that modified Zhang may be silent to wherein generating target segmentation masks for the synthesized images based on the training segmentation masks further comprises:  comparing the value of each pixel in the two dimensional mask to a threshold value; and assigning each pixel in the two dimensional mask a final value based on the comparing.
However, Gozes teaches of comparing the value of each pixel in the two dimensional mask to a threshold value (HU threshold; see Gozes pg. 5, ¶ 1); and assigning each pixel in the two dimensional mask a final value based on the comparing (binarization of CT scan is based on the HU threshold; see Gozes pg. 5, ¶ 1). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Liu to incorporate the teachings of Gozes to provide assigning each pixel a final value based on a threshold value. Doing so would aid in capturing structures typically occluded in traditional 2D masks (see Gozes pg. 5, ¶ 2).

With regards to Claim 9, Liu discloses further comprising: detecting the disease in the input medical image based on the assessment of the disease (enhancement is performed on chest X-ray input images; see Gozes § 3.3).

With regards to Claim 11, wherein the first modality is x- ray and the second modality is CT (computed tomography) (x-ray images 212, i.e. first modality, and CT images 202, i.e. second modality; see Zhang FIG. 2). 

With regards to Claim 12, an apparatus (a computer system and method for organ segmentation such as the lung; see Zhang ¶ [0024], [0033]) comprising: 
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) for receiving an input medical image in a first modality (receive x-ray medical image 212; see Zhang ¶ [0034]); 
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) for segmenting lungs from the input medical image using a trained lung segmentation network (the TD-GAN, i.e. trained lung segmentation network, segments the anatomical structure, i.e. lungs, from x-ray images 212; see Zhang step 306 in FIG. 3 & 210 in FIG. 2); 
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) 
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) for , wherein the trained lung segmentation network is trained based on 1) synthesized images in the first modality generated from training images in a second modality (training CT images 202, i.e. second modality,  are used to train the DI21 network, see Zhang 208, which in turn trains the TD-GAN 210, lung segmentation network; see Zhang FIG. 2 & ¶ [0033]) and 2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images (block diagram of TD-GAN 430 (which is the same as TD-GAN 210) clearly illustrates the probability maps 442, i.e. target segmentation masks, are used to train the TD-GAN 430 based on the DI2I 440 (which is the same as DI2I 208) which is trained based on annotated labels 206, i.e. training segmentation masks; see Zhang FIGS. 2 & 4)..  
While Zhang teaches of an organ (i.e. lung) segmentation network as detailed above, it appears that Zhang maybe silent to segmenting abnormality patterns associated with a disease from the input medical image using a trained abnormality pattern segmentation network; determining an assessment of the disease based on the segmented lungs and the segmented abnormality patterns, and the trained abnormality pattern segmentation network is trained based on: 1) synthesized images in the first modality generated from training images in a second modality and, 2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images. However, Gozes teaches of segmenting abnormality patterns associated with a disease from the input medical image using a trained abnormality pattern segmentation network (nodule segmentation based on a fully connected neural network (FCNN); see Gozes § 2.3); determining an assessment of the disease based on the segmented lungs and the segmented abnormality patterns (a moderate improvement lung mass automated CAD (computer aided diagnosis); see Gozes Abstract, § 3.3, & § 4; it should be appreciated that to calculate an improvement requires the determination of the diagnosis ), and wherein… the trained abnormality pattern segmentation network is trained based on  1) synthesized images in the first modality generated from training images in a second modality (“By training a FCNN to synthesize a “Lung X-ray" matching a DRR input, we are able to extract the lung structures from the input image”; see Gozes § 2.3; the DRR X-ray, i.e. first modality, is generated from the CT dataset, i.e. second modality) and 2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images (“For each DRR, a matching 2D binary mask of nodules was generated by projecting the 3D CT nodule annotations which are available in the LIDC dataset”; see Gozes § 2.3; the nodules masks, i.e. target segmentation masks, are then as part of the loss function of the lung structures extraction FCNN).

With regards to Claim 14, modified Zhang teaches of further comprising means for training at least one of the lung segmentation network (claimed in the alternative) by:
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) for receiving training images of an anatomical object of interest in the second modality (CT images 202; see Zhang FIG. 2) and training segmentation masks for the training images (annotated labels 206; see Zhang FIG. 2); 
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) for generating synthesized images in the first modality based on the training images (synthesized DRR 214 is generated based on training from DI2I 208 which is trained based on CT images 202; see Zhang FIG. 2);
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) for generating target segmentation masks for the synthesized images based on the training segmentation masks (block diagram of TD-GAN 430 clearly illustrates the probability maps 442, i.e. target segmentation masks, are used to train the TD-GAN based on the DI2I 440 which is trained based on annotated labels 206, i.e. training segmentation masks; see Zhang FIGS. 2 & 4); and 
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) for training the at least one of the lung segmentation network (claimed in the alternative) based on the synthesized images and the target segmentation masks (as noted above TD-GAN 430 is trained based probability maps 442 & Fake DRR 438 (which is the same as synthesized DRR 214); see Zhang FIG. 4).

With regards to Claim 15, modified Zhang teaches of wherein the means for generating target segmentation masks for the synthesized images based on the training segmentation masks comprises: 
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) 
means (computer 902 having a processor 904 for implementing the system, apparatus and methods; see Zhang ¶ [0077] & FIG. 8) 
However, Gozes teaches of: means for projecting regions of the training images within their corresponding training segmentation masks to a two dimensional mask (For each synthetic X-ray, a 2D training mask (2D mask) can be generated by a 2D projection of the 3D lung mask matching (training segmentation mask) the CT case (training images)  used for DRR generation; see Gozes pg. 5, ¶ 1); and means for assigning each pixel in the two dimensional mask a value corresponding to a thickness of penetration of the projecting through the anatomical object of interest in the training images for that pixel (binarization (assignment of pixel values) of the CT scan G(x; y; z) with a Hounsfield Unit (HU) threshold, the depth component of G(x; y; z) and a HU threshold (radiodensity) indicate that penetration thickness is considered, i.e. radiodensity considers penetration thickness; see Gozes pg. 5, ¶ 1).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Liu to incorporate the teachings of Gozes to provide a 2D mask with pixel values corresponding to thickness of penetration. Doing so would aid in capturing structures typically occluded in traditional 2D masks (see Gozes pg. 5, ¶ 2).

With regards to Claim 16, while modified Zhang teaches of all of the limitations of intervening Claim 15 as discussed above, it appears that modified Zhang may be silent to wherein the means for generating target segmentation masks for the synthesized images based on the training segmentation masks further comprises: means for comparing the value of each pixel in the two dimensional mask to a threshold value; and means for assigning each pixel in the two dimensional mask a final value based on the comparing.
However, Gozes teaches of means (equations 1-3 are computer which is characteristic for a computer means; see Gozes pg. 4, ¶ 3) for comparing the value of each pixel in the two dimensional mask to a threshold value (HU threshold; see Gozes pg. 5, ¶ 1); and means (equations 1-3 are computer which is characteristic for a computer means; see Gozes pg. 4, ¶ 3) for assigning each pixel in the two dimensional mask a final value based on the comparing (binarization of CT scan is based on the HU threshold; see Gozes pg. 5, ¶ 1). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Liu to incorporate the teachings of Gozes to provide assigning each pixel a final value based on a threshold value. Doing so would aid in capturing structures typically occluded in traditional 2D masks (see Gozes pg. 5, ¶ 2).

With regards to Claim 17, modified Zhang teaches of further comprising: means for detecting the disease in the input medical image based on the assessment of the disease (enhancement is performed on chest X-ray input images; see Gozes § 3.3; a moderate improvement lung mass automated CAD, i.e. means for detecting; see Gozes Abstract, § 3.3, & § 4).  

With regards to Claim 18, Zhang discloses a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations (see Zhang Claim 15) comprising:
receiving an input medical image in a first modality (receive x-ray medical image 212; see Zhang ¶ [0034]);
segmenting lungs from the input medical image using a trained lung segmentation network (the TD-GAN, i.e. trained lung segmentation network, segments the anatomical structure, i.e. lungs, from x-ray images 212; see Zhang step 306 in FIG. 3 & 210 in FIG. 2);
 
is trained based on 1) synthesized images in the first modality generated from training images in a second modality (training CT images 202, i.e. second modality,  are used to train the DI21 network, see Zhang 208, which in turn trains the TD-GAN 210, lung segmentation network; see Zhang FIG. 2 & ¶ [0033]) and 2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images (block diagram of TD-GAN 430 (which is the same as TD-GAN 210) clearly illustrates the probability maps 442, i.e. target segmentation masks, are used to train the TD-GAN 430 based on the DI2I 440 (which is the same as DI2I 208) which is trained based on annotated labels 206, i.e. training segmentation masks; see Zhang FIGS. 2 & 4).  
While Zhang teaches of an organ (i.e. lung) segmentation network as detailed above, it appears that Zhang maybe silent to segmenting abnormality patterns associated with a disease from the input medical image using a trained abnormality pattern segmentation network; determining an assessment of the disease based on the segmented lungs and the segmented abnormality patterns, and the trained abnormality pattern segmentation network is trained based on: 1) synthesized images in the first modality generated from training images in a second modality and, 2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images. However, Gozes teaches of segmenting abnormality patterns associated with a disease from the input medical image using a trained abnormality pattern segmentation network (nodule segmentation based on a fully connected neural network (FCNN); see Gozes § 2.3); determining an assessment of the disease based on the segmented lungs and the segmented abnormality patterns (a moderate improvement lung mass automated CAD (computer aided diagnosis); see Gozes Abstract, § 3.3, & § 4; it should be appreciated that to calculate an improvement requires the determination of the diagnosis ), and wherein… the trained abnormality pattern segmentation network is trained based on  1) synthesized images in the first modality generated from training images in a second modality (“By training a FCNN to synthesize a “Lung X-ray" matching a DRR input, we are able to extract the lung structures from the input image”; see Gozes § 2.3; the DRR X-ray, i.e. first modality, is generated from the CT dataset, i.e. second modality) and 2) target segmentation masks for the synthesized images generated from training segmentation masks for the training images (“For each DRR, a matching 2D binary mask of nodules was generated by projecting the 3D CT nodule annotations which are available in the LIDC dataset”; see Gozes § 2.3; the nodules masks, i.e. target segmentation masks, are then as part of the loss function of the lung structures extraction FCNN).
Zhang and Gozes are both considered to be analogous to the claimed invention because they are in the same field of AI assisted lung diagnosis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Gozes to provide an abnormality pattern segmentation network trained based on synthesized images and segmentation masks to determine an assessment of disease. Doing so would aid in improving performance of CAD in chest radiographs (see Gozes Abstract).

With regards to Claim 20, modified Zhang teaches of discloses further comprising training at least one of the lung segmentation network (claimed in the alternative) by: 
receiving training images of an anatomical object of interest in the second modality (CT images 202; see Zhang FIG. 2) and training segmentation masks for the training images (annotated labels 206; see Zhang FIG. 2); 
generating synthesized images in the first modality based on the training images (synthesized DRR 214 is generated based on training from DI2I 208 which is trained based on CT images 202, i.e. training images; see Zhang FIG. 2); 
generating target segmentation masks for the synthesized images based on the training segmentation masks (block diagram of TD-GAN 430 clearly illustrates the probability maps 442, i.e. target segmentation masks, are used to train the TD-GAN based on the DI2I 440 which is trained based on annotated labels 206, i.e. training segmentation masks; see Zhang FIGS. 2 & 4); and 
training the at least one of the lung segmentation network (claimed in the alternative) based on the synthesized images and the target segmentation masks (as noted above TD-GAN 430 is trained based probability maps 442 & Fake DRR 438 (which is the same as synthesized DRR 214); see Zhang FIG. 4).  

With regards to Claim 21, modified Zhang teaches of wherein generating target segmentation masks for the synthesized images based on the training segmentation masks comprises: 
projecting regions of the training images within their corresponding training segmentation masks to a two dimensional mask (CT scans, i.e. training images, are labeled pixel-wisely and the labels of the topograms are generated by projecting the CT labels, i.e. annotated labels 206 AKA training segmentation masks; see Zhang ¶ [0068]) (CT scans, i.e. training images, are labeled pixel-wisely and the labels of the topograms are generated by projecting the CT labels, i.e. annotated labels 206 AKA training segmentation masks; see Zhang ¶ [0068]); and 

It appears that modified Zhang may be silent to assigning each pixel in the two dimensional mask a value corresponding to a sum of intensity values of voxels in the training images that are within the anatomical object of interest and penetrated by the projecting for that pixel.
However Gozes teaches of assigning each pixel in the two dimensional mask a value corresponding to a sum of intensity values of voxels in the training images that are within the anatomical object of interest and penetrated by the projecting for that pixel (DRR (training images) of the lung  are generated based on a 2D attenuation map (sum intensity of values of voxels); see Gozes pg. 4 ¶ 2-3 & Eq. 2; for each DRR, a 2D training mask is generated (2D mask); see Gozes pg. 5, ¶ 1). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Liu to incorporate the teachings of Gozes to provide projection assigning mask values corresponding to a sum intensity voxel in the training images. Doing so would aid in capturing structures typically occluded in traditional 2D masks (see Gozes pg. 5, ¶ 2).

With regards to Claim 22, while modified Zhang teaches of all of the limitations of intervening Claim 21 as discussed above, it appears that modified Zhang may be silent to wherein generating target segmentation masks for the synthesized images based on the training segmentation masks further comprises: comparing the value of each pixel in the two dimensional mask to a threshold value; and assigning each pixel in the two dimensional mask a final value based on the comparing.
However, Gozes teaches of comparing the value of each pixel in the two dimensional mask to a threshold value (HU threshold; see Gozes pg. 5, ¶ 1); and assigning each pixel in the two dimensional mask a final value based on the comparing (binarization of CT scan is based on the HU threshold; see Gozes pg. 5, ¶ 1). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Liu to incorporate the teachings of Gozes to provide assigning each pixel a final value based on a threshold value. Doing so would aid in capturing structures typically occluded in traditional 2D masks (see Gozes pg. 5, ¶ 2).

With regards to Claim 23, Zhang teaches of wherein the first modality is x- ray and the second modality is CT (computed tomography) (x-ray images 212, i.e. first modality, and CT images 202, i.e. second modality; see Zhang FIG. 2). 

Claim(s) 2, 8, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gozes as applied to claims 1, 12, and 18 above, respectively, and further in view of Li et al. ("From community-acquired pneumonia to COVID-19: a deep learning–based method for quantitative analysis of COVID-19 on thick-section CT scans," (18 July 2020) European Radiology (2020) 30:6828–6837; hereinafter "Li").

With regards to Claim 2 along with Claims 13 and 19 (mutatis mutandis), while modified Zhang teaches of CAD, e.g. lung nodules (see Gozes as detailed above), it appears that modified Zhang may be silent to wherein the disease is COVID- 19 (coronavirus disease 2019) and the abnormality patterns comprise at least one of GGO (ground glass opacity), consolidation, and crazy-paving pattern.
However, Li teaches of automated segmentation and quantification of COVID-19-infected lung regions on thick-section chest CT images. In particular, Li teaches of wherein the disease is COVID- 19 (coronavirus disease 2019) and the abnormality patterns comprise at least one of GGO (ground glass opacity), consolidation, and crazy-paving pattern (the model was trained based on the knowledge that COVID-19 shares the same GGO pattern with pneumonia; see Li pg. 6831, ¶ 2; and GGO, crazy paving pattern, & consolidation; see Li pg. 6832, ¶ 1).
Modified Zhang and Li are both considered to be analogous to the claimed invention because they are in the same field of AI assisted lung diagnosis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang to incorporate the teachings of Li to detect GGO in COVID-19 scans. Doing so would aid in accurately quantifying the COVID-19 associated lung abnormalities and assess the disease severity and its progressions (see Li Abstract).

With regards to Claim 8, while modified Zhang teaches of all of the limitations of intervening Claim 1, as discussed above, it appears that modified Zhang may be silent to wherein determining an assessment of the disease based on the segmented lungs and the segmented abnormality patterns comprises: calculating a percent of affected lung area metric based on an area of the lungs determined from the segmented lungs and an area of the abnormality patterns determined from the segmented abnormality patterns. However, Li teaches that “based on the lung field and infection region segmentation masks… we computed the POI as the infection volume divided by the total lung volume in physical unit, and the iHU as the average HU values in the infection regions,” (see Li pg. 6831, ¶ 4 & Table 3 for percentage calculations).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang to incorporate the teachings of Li to calculate a percent of affected lung area. Doing so would aid in accurately quantifying the COVID-19 associated lung abnormalities and assess the disease severity and its progressions (see Li Abstract).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Gozes as applied to claims 1 and 18 above, respectively, and further in view of Siewerdsen et al. (US PGPUB 20220157459; hereinafter "Siewerdsen").
With regards to Claim 10, while modified Zhang teaches of all of the limitations of intervening Claim 1  as discussed above, it appears that modified Liu may be silent to further comprising: predicting an evolution of the disease based on the assessment of the disease and an assessment of the disease determined for a different point in time.
However, Siewerdsen teaches of predictive modelling of surgical outcomes (see Siewerdsen Abstract). In particular, Siewerdsen teaches of predicting an evolution of the disease based on the assessment of the disease (predicting outcome of a surgical treatment of lumbar pathologies (disease) based on DRRs; see Siewerdsen ¶ [0011], [0021], & [0038]) and an assessment of the disease determined for a different point in time (predict function levels at one or more future time points such as a follow-up visit; see Siewerdsen ¶ [0038]). 
Modified Zhang and Siewerdsen are both considered to be analogous to the claimed invention because they are in the same field of trained predictive models and digitally reconstructed radiographs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Zhang to incorporate the teachings of Siewerdsen to provide a prediction of an evolution of the disease based on the assessment of the disease and an assessment of the disease determined for a different point in time. Doing so would aid in differentiating expected post-operative recovery from abnormal outcomes that may merit further medical intervention (see Siewerdsen ¶ [0038]).
	
With regards to Claim 24, while modified Zhang teaches of all of the limitations of intervening Claim 18  as discussed above, it appears that modified Zhang may be silent to the operations further comprising: predicting an evolution of the disease based on the assessment of the disease and an assessment of the disease determined for a different point in time.
However, Siewerdsen teaches of predictive modelling of surgical outcomes (see Siewerdsen Abstract). In particular, Siewerdsen teaches of predicting an evolution of the disease based on the assessment of the disease (predicting outcome of a surgical treatment of lumbar pathologies (disease) based on DRRs; see Siewerdsen ¶ [0011], [0021], & [0038]) and an assessment of the disease determined for a different point in time (predict function levels at one or more future time points such as a follow-up visit; see Siewerdsen ¶ [0038]). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Liu to incorporate the teachings of Siewerdsen to provide a prediction of an evolution of the disease based on the assessment of the disease and an assessment of the disease determined for a different point in time. Doing so would aid in differentiating expected post-operative recovery from abnormal outcomes that may merit further medical intervention (see Siewerdsen ¶ [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ASHISH S JASANI/Examiner, Art Unit 3793      



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793